Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with the applicants’ attorney Mr. Brian G. Schlosser on 2/9/2021.
The application has been amended as follows: 
IN THE SPECIFICATION:
On page 7, line 6, “123” has been deleted and --132-- has been inserted.
IN THE CLAIMS:
Claim 10, line 2, “valve” has been deleted.
Claim 11, line 2, “valve” has been deleted.
Allowable Subject Matter
3.	Claims 2-4, 6-11 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 7 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 7 inventive:  wherein said inlet valve comprises a flap integrally formed with said flexible actuator and a flexible film attached to said bottom portion.

The prior art of record fails to teach the details of the applicant’s invention as cited in claim 9 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 9 inventive: a flexible fluid pouch having a single opening, said opening sealed around said dispensing head, wherein the entirety of said flexible actuator and said bottom portion reside in the interior of said flexible fluid pouch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion







/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754